Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Final Office Action on the merits. Claims 26-50, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-50 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method for propagating advertisements.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).).
Step 1: Does the Claim Fall within a statutory Category?
Yes. Claims 43-50 are a method, and therefore are directed to the statutory class of process. Claims 26-34 is a server and therefore are directed to the statutory class of machine. Claims 35-41 recite a computer-readable storage medium, which is interpreted as a system because they recite, a server, a network, a computer device, a first and second advertiser computer device and therefore are directed to the statutory class of machine.
Step 2A: Prong 1: Is a judicial Exception Recited?
Yes. The tables below identifies the claim limitations that recite an abstract idea for each independent claim.
Independent Claim 43: Table Identifying Abstract Ideas and Additional Elements using Broadest Reasonable Interpretations

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 

Independent Claims 26, 35: Identifying similar Abstract Ideas and Additional Elements using Broadest Reasonable Interpretations as Claim 43.
Dependent Claims
The dependent claims were examined to determine if they overcame the deficiencies of the independent claims and they did not. For example, claims 44-50 cover aspects of advertisement interest, identifiers, and compensation.



Step 2A: Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. the judicial exception is not integrated into a practical application. And the additional elements (a server, a computer device, a network, a first and second advertiser computer device) in the independent and dependent claims) alone or in combination do not:
(i) improve technology in form or function, (ii) use a particular machine, (iii) effect a transformation, or (iv) apply meaningful use beyond general linking. Rather the 
the server, computer device, network, first and second advertiser computer devices are field of use– MPEP 2106.05 (h).

Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-50 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. (US 20090030774), in view of Smullen et al. (US 20140358657). 
Independent Claim 26:
Rothschild discloses 
An advertisement management server to communicate with at least a consumer computer device, a first advertiser compute device, and a second advertiser compute device through a network, 
(Rothschild discloses 1st and 2nd advertiser via…personal endorsements by user devices 810, 120 see [0113] and FIGS. 14, 18 [0113].. a user may select a brand name or product logo to associate with his or her digital signature as a form of personal endorsement)
an advertisement data creation module to (i) generate a first registration of an advertisement in the advertisement data in response to a first request received from the first advertiser compute device through the network, wherein the first registration is associated with a first advertiser, 
(First the Examiner interprets registering ads as having IDs associated with ads – see the Spec [0102] Example 50 includes the subject matter of Examples 44-49, and wherein to generate the first registration comprises to generate a first identifier associated with the first registration; and provide the first identifier to the first advertiser compute device to be used in association with the advertisement; and to generate the second registration comprises to generate a second identifier associated with the second registration; and provide the second identifier to the second advertiser compute device to be used in association with the advertisement, wherein the second identifier is different than the first identifier.
see Rothschild [0113] and FIG. 18 which discusses 2nd and 3rd advertisers registering [associating] ads with their personal signatures and getting compensated for the personal endorsement via “users associate an advertisement with their personal signatures in addition to or in lieu of associating an advertisement with a particular digital message. Users interact in an online community or online social network, such as MySpace or Facebook, in which they discuss subjects of common interest. To identify the author of each post, users select certain symbols, images, or text to describe themselves. As one of these identifying symbols, a user may select a brand name or product logo to associate with his or her digital signature as a form of personal endorsement.vice to be used in association with the advertisement) 

When the blog author submits contributions 1216 for publication on the Web site, he may select an advertisement 1214 to appear in close proximity to the contributed digital message 1216. These advertisements may be static, or they may be interactive, allowing the reader to request more information by, for example, clicking on text or graphics appearing in the advertisement. The author is compensated for selecting and including an advertisement along with a digital message“).
(ii) generate a second registration of the advertisement in the advertisement data in response to a second request received from the second advertiser compute device through the network, wherein the second registration is based on the first registration and is associated with a second advertiser that is different from the first advertiser; 
(see Rothschild [0113] and FIG. 18 which discusses 2nd and 3rd advertisers registering [associating] ads with their personal signatures and getting compensated for the personal endorsement via “users associate an advertisement with their personal signatures in addition to or in lieu of associating an advertisement with a particular digital message. Users interact in an online community or online social network, such as MySpace or Facebook, in which they discuss subjects of common interest. To identify the author of each post, users select certain symbols, images, or text to describe themselves. As one of these identifying symbols, a user may select a brand name or product logo to associate with his or her digital signature as a form of personal endorsement. FIG. 18 illustrates two such users who have selected product symbols as part of their identifying information 1404 and 1406. When a contributor wishes to submit a comment using the form box 1408 and "submit" function 1412, he may first update the signature associated with his account using the "update signature" function 1414. There, the contributor will have the opportunity to change images and text associated with his personal identifying information and will also have the opportunity to select a product logo or brand name if desired. Users selecting an advertisement as part of their signatures, or to be posted automatically with their signatures, will receive compensation for including the advertisement by receiving services such as increased allocations for posted comments“).
a compensation manager module to (i) detect an interest event associated with the second registration of the advertisement based on a communication transmitted from the consumer compute device through the network, 
(see Rothschild [0111] and FIG. 16 where ad selection and user interaction with ads and user compensation via “FIG. 16 depicts an exemplary blog Web site 1202 in accordance with an embodiment of the invention in which a blog author interacts with an advertising application to associate an advertisement with contributed content posted on the Web server. The Web site 1202 is depicted as it would appear to a reader of the blog. Entries contributed by the author of the blog appear in display area 1204 organized in reverse chronological order. When the blog author submits contributions 1216 for publication on the Web site, he may select an advertisement 1214 to appear in close proximity to the contributed digital message 1216. These advertisements may be static, or they may be interactive, allowing the reader to request more information by, for example, clicking on text or graphics appearing in the advertisement. The author is compensated for selecting and including an advertisement along with a digital message“).
(ii) determine a first amount of compensation to assign to the first advertiser based on the interest event, 
(see Rothschild [0098]…” once the advertiser is logged on to the Web site 110, the advertiser can use the advertiser network device 140 to gather statistical data from the Web site memory device 116. This statistical data may include, but is not limited to, the number of times an advertisement has been sent, the number of times an advertisement was interacted with, the number (and currency amount) of purchases made after an advertisement was interacted with, the profile of senders [secondary advertisers] who are sending an advertisement, and the compensation that is due for an advertisement's transmission, interaction, or purchases made thereafter“
[0109] …”the advertising application determines the amount of compensation that is due the sender based upon the selected advertisement and the number of recipients that received the advertisement“ [construed to be “interest events”]).
(iii) determine a second amount of compensation to assign to the second advertiser based on the interest event, 
(see Rothschild [0098]…” once the advertiser is logged on to the Web site 110, the advertiser can use the advertiser network device 140 to gather statistical data from the Web site memory device 116. This statistical data may include, but is not limited to, the number of times an advertisement has been sent, the number of times an advertisement was interacted with, the number (and currency amount) of purchases made after an advertisement was interacted with, the profile of senders [secondary advertisers] who are sending an advertisement, and the compensation that is due for an advertisement's transmission, interaction, or purchases made thereafter“
[0109] …”the advertising application determines the amount of compensation that is due the sender based upon the selected advertisement and the number of recipients that received the advertisement“ [construed to be “interest events”]).
(iv) provide an indication of the first amount of compensation to the first advertiser and the second amount of compensation to the second advertiser through the network.
(see Rothschild [0097] which discusses the compensation plan to the ad posters[secondary advertisers]  via “The advertiser should at this time specify whether the advertisement is static or interactive. If it is interactive, the additional communication data provided upon interaction, or the location of such data, should be provided so that the additional communication data can be provided to any recipient interacting with the interactive advertisement. The advertiser should then provide information regarding the compensation that is to be paid to senders [secondary advertisers] who include the advertisement within their personal communication. This information may include, but is not limited to, a date and time when the advertisement should be made available, an expiration date, a maximum number of available transmissions, a maximum length of time it may be displayed on a bulletin board server, the compensation that is to be paid for each transmission or posting, the compensation that is to be paid each time a recipient interacts with the advertisement, and the compensation that is to be paid each time a recipient purchases a good or service after interaction“).
Rothschild does not disclose
said advertisement management server comprising: a memory to store advertisement data;
Smullen teaches
said advertisement management server comprising: a memory to store advertisement data;
(see Smullen [0222] and FIGS. 2, 13, …which discusses ad server 201, memory unit which stores applications and data, storage of several layers of ad data via “the promotional segment creation module 201j, the content management module 201k, the search module 201l, the advertiser network creation module 201n, the user network creation module 201o, the targeting module 201p, the user profile creation module 201q, the advertiser profile creation module 201r, the matching module 201s, the content modification module 201t, the bidding module 201u, and the rank generation module 201v of the server 201 are stored in the memory unit 1402 of the computer system 1400“
FIGS. 23A, 25…getting compensation by sharing).


Independent Claim 35:
Rothschild discloses 
One or more computer-readable storage media comprising a plurality of instructions that, when executed by an advertisement management server to communicate with at least a consumer compute device, a first advertiser compute device, and a second advertiser compute device through a network, cause the advertisement management server to:
generate a first registration of an advertisement in in response to a first request received from the first advertiser compute device through the network, wherein the first registration is associated with a first advertiser;

generate a second registration of the advertisement in the advertisement data in response to a second request received from the second advertiser compute device through the network, wherein the second registration is based on the first registration and is associated with a second advertiser that is different from the first advertiser;
nd and 3rd advertisers registering [associating] ads with their personal signatures and getting compensated for the personal endorsement via “users associate an advertisement with their personal signatures in addition to or in lieu of associating an advertisement with a particular digital message. Users interact in an online community or online social network, such as MySpace or Facebook, in which they discuss subjects of common interest. To identify the author of each post, users select certain symbols, images, or text to describe themselves. As one of these identifying symbols, a user may select a brand name or product logo to associate with his or her digital signature as a form of personal endorsement. FIG. 18 illustrates two such users who have selected product symbols as part of their identifying information 1404 and 1406. When a contributor wishes to submit a comment using the form box 1408 and "submit" function 1412, he may first update the signature associated with his account using the "update signature" function 1414. There, the contributor will have the opportunity to change images and text associated with his personal identifying information and will also have the opportunity to select a product logo or brand name if desired. Users selecting an advertisement as part of their signatures, or to be posted automatically with their signatures, will receive compensation for including the advertisement by receiving services such as increased allocations for posted comments“).
detect an interest event associated with the second registration of the advertisement based on a communication transmitted from the consumer compute device through the network;

determine a first amount of compensation to assign to the first advertiser based on the interest event;
(see Rothschild 

[0109] …”the advertising application determines the amount of compensation that is due the sender based upon the selected advertisement and the number of recipients that received the advertisement“).
determine a second amount of compensation to assign to the second advertiser based on the interest event; and
(see Rothschild 
[0098]…” once the advertiser is logged on to the Web site 110, the advertiser can use the advertiser network device 140 to gather statistical data from the Web site memory device 116. This statistical data may include, but is not limited to, the number of times an advertisement has been sent, the number of times an advertisement was interacted with, the number (and currency amount) of purchases made after an advertisement was interacted with, the profile of senders who are sending an advertisement, and the compensation that is due for an advertisement's transmission, interaction, or purchases made thereafter“

provide an indication of the first amount of compensation to the first advertiser and the second amount of compensation to the second advertiser through the network.
(see Rothschild [0097] which discusses the compensation plan to the ad posters via “The advertiser should at this time specify whether the advertisement is static or interactive. If it is interactive, the additional communication data provided upon interaction, or the location of such data, should be provided so that the additional communication data can be provided to any recipient interacting with the interactive advertisement. The advertiser should then provide information regarding the compensation that is to be paid to senders who include the advertisement within their personal communication. This information may include, but is not limited to, a date and time when the advertisement should be made available, an expiration date, a maximum number of available transmissions, a maximum length of time it may be displayed on a bulletin board server, the compensation that is to be paid for each transmission or posting, the compensation that is to be paid each time a recipient interacts with the advertisement, and the compensation that is to be paid each time a recipient purchases a good or service after interaction“).
Rothschild does not disclose
advertisement data stored in a memory associated with the advertisement management server;
Smullen teaches
advertisement data stored in a memory associated with the advertisement management server;
 (see Smullen [0222] and FIGS. 2, 13, …which discusses ad server 201, memory unit which stores applications and data, storage of several layers of ad data via “the promotional segment creation module 201j, the content management module 201k, the search module 201l, the advertiser network creation module 201n, the user network creation module 201o, the targeting module 201p, the user profile creation module 201q, the advertiser profile creation module 201r, the matching module 201s, the content modification module 201t, the bidding module 201u, and the rank generation module 201v of the server 201 are stored in the memory unit 1402 of the computer system 1400“
FIGS. 23A, 25…getting compensation by sharing).

Therefore, from the teaching of Smullen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Rothschild to include the above claim elements as taught by Smullen in order to store several layers of ad related data.

Independent Claim 43:
Rothschild discloses 
A method comprising:
generating, by an advertisement management server in communication with at least a consumer compute device, a first advertiser compute device, and a second advertiser compute device through a network, a first registration of an advertisement in 
(see Rothschild [0111] and FIG. 16 where ad selection and user interaction with ads and user compensation via “FIG. 16 depicts an exemplary blog Web site 1202 in accordance with an embodiment of the invention in which a blog author interacts with an advertising application to associate an advertisement with contributed content posted on the Web server. The Web site 1202 is depicted as it would appear to a reader of the blog. Entries contributed by the author of the blog appear in display area 1204 organized in reverse chronological order. When the blog author submits contributions 1216 for publication on the Web site, he may select an advertisement 1214 to appear in close proximity to the contributed digital message 1216. These advertisements may be static, or they may be interactive, allowing the reader to request more information by, for example, clicking on text or graphics appearing in the advertisement. The author is compensated for selecting and including an advertisement along with a digital message“).
generating, by the advertisement management server, a second registration of the advertisement in the advertisement data in response to a second request received from the second advertiser compute device through the network, wherein the second registration is based on the first registration and is associated with a second advertiser that is different from the first advertiser;
nd and 3rd advertisers registering [associating] ads with their personal signatures and getting compensated for the personal endorsement via “users associate an advertisement with their personal signatures in addition to or in lieu of associating an advertisement with a particular digital message. Users interact in an online community or online social network, such as MySpace or Facebook, in which they discuss subjects of common interest. To identify the author of each post, users select certain symbols, images, or text to describe themselves. As one of these identifying symbols, a user may select a brand name or product logo to associate with his or her digital signature as a form of personal endorsement. FIG. 18 illustrates two such users who have selected product symbols as part of their identifying information 1404 and 1406. When a contributor wishes to submit a comment using the form box 1408 and "submit" function 1412, he may first update the signature associated with his account using the "update signature" function 1414. There, the contributor will have the opportunity to change images and text associated with his personal identifying information and will also have the opportunity to select a product logo or brand name if desired. Users selecting an advertisement as part of their signatures, or to be posted automatically with their signatures, will receive compensation for including the advertisement by receiving services such as increased allocations for posted comments“).
detecting, by the advertisement management server, an interest event associated with the second registration of the advertisement based on a communication transmitted from the consumer compute device through the network;

determining, by the advertisement management server, a first amount of compensation to assign to the first advertiser based on the interest event;
(see Rothschild 

[0109] …”the advertising application determines the amount of compensation that is due the sender based upon the selected advertisement and the number of recipients that received the advertisement“).
determining, by the advertisement management server, a second amount of compensation to assign to the second advertiser based on the interest event; (see Rothschild 
[0098]…” once the advertiser is logged on to the Web site 110, the advertiser can use the advertiser network device 140 to gather statistical data from the Web site memory device 116. This statistical data may include, but is not limited to, the number of times an advertisement has been sent, the number of times an advertisement was interacted with, the number (and currency amount) of purchases made after an advertisement was interacted with, the profile of senders who are sending an advertisement, and the compensation that is due for an advertisement's transmission, interaction, or purchases made thereafter“

providing, by the advertisement management server, an indication of the first amount of compensation to the first advertiser and the second amount of compensation to the second advertiser through the network.
(see Rothschild [0097] which discusses the compensation plan to the ad posters via “The advertiser should at this time specify whether the advertisement is static or interactive. If it is interactive, the additional communication data provided upon interaction, or the location of such data, should be provided so that the additional communication data can be provided to any recipient interacting with the interactive advertisement. The advertiser should then provide information regarding the compensation that is to be paid to senders who include the advertisement within their personal communication. This information may include, but is not limited to, a date and time when the advertisement should be made available, an expiration date, a maximum number of available transmissions, a maximum length of time it may be displayed on a bulletin board server, the compensation that is to be paid for each transmission or posting, the compensation that is to be paid each time a recipient interacts with the advertisement, and the compensation that is to be paid each time a recipient purchases a good or service after interaction“).
Rothschild does not disclose
advertisement data stored in a memory associated with the advertisement management server;
Smullen teaches
advertisement data stored in a memory associated with the advertisement management server;
(see Smullen [0222] and FIGS. 2, 13, …which discusses ad server 201, memory unit which stores applications and data, storage of several layers of ad data via “the promotional segment creation module 201j, the content management module 201k, the search module 201l, the advertiser network creation module 201n, the user network creation module 201o, the targeting module 201p, the user profile creation module 201q, the advertiser profile creation module 201r, the matching module 201s, the content modification module 201t, the bidding module 201u, and the rank generation module 201v of the server 201 are stored in the memory unit 1402 of the computer system 1400“
FIGS. 23A, 25…getting compensation by sharing).


Claims 27, 36, 44:
Rothschild discloses 
wherein to generate the first registration comprises to: define a total amount of compensation to be awarded based on the interest event;
define a portion of the total amount of compensation to be awarded to the second advertiser based on the interest event.
compensation for each transmission or posting, total compensation is calculable via “The advertiser should at this time specify whether the advertisement is static or interactive. If it is interactive, the additional communication data provided upon interaction, or the location of such data, should be provided so that the additional communication data can be provided to any recipient interacting with the interactive advertisement. The advertiser should then provide information regarding the compensation that is to be paid to senders who include the advertisement within their personal communication. This information may include, but is not limited to, a date and time when the advertisement should be made available, an expiration date, a maximum number of available transmissions, a maximum length of time it may be displayed on a bulletin board server, the compensation that is to be paid for each transmission or posting, the compensation that is to be paid each time a recipient interacts with the advertisement, and the compensation that is to be paid each time a recipient purchases a good or service after interaction [portion of total compensation]“).

Claims 28, 37, 42, 45:
Rothschild discloses 
wherein to generate the first registration comprises to define a total amount of compensation to be awarded for each of a plurality of different types of interest events.


Claims 29, 38, 46:
Rothschild discloses 
wherein to define a total amount of compensation to be awarded for each of a plurality of different types of interest events comprises to define a different total amount of compensation for each of an advertisement view event indicative of when a consumer views the advertisement, an advertisement selection event indicative of when a consumer selects the advertisement, an advertisement re-post event indicative of when a subsequent advertisement registration is generated based on the advertisement, and a purchase event indicative of when a consumer makes a purchase based on the advertisement.

Claims 30, 39, 47:
Rothschild discloses 
wherein to determine the first amount of compensation comprises to: identify a type of the interest event; 

determine the first amount of compensation based on the identified type of the interest event.
(see Rothschild [0097] which discusses types of interest and compensation via “.. The advertiser should then provide information regarding the compensation that is to be paid to senders who include the advertisement within their personal communication. .. the compensation that is to be paid for each transmission or posting, the compensation that is to be paid each time a recipient interacts with the advertisement, and the compensation that is to be paid each time a recipient purchases a good or service after interaction“).






Claims 31, 40, 48:
Rothschild discloses 
wherein to identify the type of the interest event comprises to identify the type of the interest event as one an advertisement view event indicative of when a consumer views the advertisement, an advertisement selection event indicative of when a consumer selects the advertisement, an advertisement re-post event indicative of when a subsequent advertisement registration is generated based on the advertisement, and a purchase event indicative of when a consumer makes a purchase based on the advertisement.
(see Rothschild [0097] which discusses types of interest and compensation via “.. The advertiser should then provide information regarding the compensation that is to be paid to senders who include the advertisement within their personal communication. .. the compensation that is to be paid for each transmission or posting, the compensation that is to be paid each time a recipient interacts with the advertisement, and the compensation that is to be paid each time a recipient purchases a good or service after interaction“).
Claims 32, 41, 49:
Rothschild discloses 
wherein: to generate the first registration comprises to: generate a first identifier associated with the first registration; provide the first identifier to the first advertiser compute device to be used in association with the advertisement; 
nd and 3rd advertisers registering [associating] ads with their personal signatures [IDs] and getting compensated for the personal endorsement via “users associate an advertisement with their personal signatures in addition to or in lieu of associating an advertisement with a particular digital message. Users interact in an online community or online social network, such as MySpace or Facebook, in which they discuss subjects of common interest. To identify the author of each post, users select certain symbols, images, or text to describe themselves. As one of these identifying symbols, a user may select a brand name or product logo to associate with his or her digital signature as a form of personal endorsement. FIG. 18 illustrates two such users who have selected product symbols as part of their identifying information 1404 and 1406. When a contributor wishes to submit a comment using the form box 1408 and "submit" function 1412, he may first update the signature associated with his account using the "update signature" function 1414. There, the contributor will have the opportunity to change images and text associated with his personal identifying information and will also have the opportunity to select a product logo or brand name if desired. Users selecting an advertisement as part of their signatures, or to be posted automatically with their signatures, will receive compensation for including the advertisement by receiving services such as increased allocations for posted comments“).
to generate the second registration comprises to: generate a second identifier associated with the second registration; provide the second identifier to the second advertiser compute device to be used in association with the advertisement, wherein the second identifier is different than the first identifier.
nd and 3rd advertisers registering [associating] ads with their personal signatures [IDs] and getting compensated for the personal endorsement via “users associate an advertisement with their personal signatures in addition to or in lieu of associating an advertisement with a particular digital message. Users interact in an online community or online social network, such as MySpace or Facebook, in which they discuss subjects of common interest. To identify the author of each post, users select certain symbols, images, or text to describe themselves. As one of these identifying symbols, a user may select a brand name or product logo to associate with his or her digital signature as a form of personal endorsement. FIG. 18 illustrates two such users who have selected product symbols as part of their identifying information 1404 and 1406. When a contributor wishes to submit a comment using the form box 1408 and "submit" function 1412, he may first update the signature associated with his account using the "update signature" function 1414. There, the contributor will have the opportunity to change images and text associated with his personal identifying information and will also have the opportunity to select a product logo or brand name if desired. Users selecting an advertisement as part of their signatures, or to be posted automatically with their signatures, will receive compensation for including the advertisement by receiving services such as increased allocations for posted comments“).



Claims 33, 50:
Rothschild discloses 
wherein to provide the first identifier to the first advertiser compute device comprises to provide a uniform resource locator (URL) that includes the first identifier to the first advertiser compute device.
(see Rothschild [0105] …” If the mobile recipient device 1020 interacts with an interactive advertisement contained within the personal communication (e.g., SMS), the mobile recipient device 1020 will be provided with additional communication data pertaining to the request data contained in the URL that is embedded within the interactive advertisement”).
Claim 34:
Rothschild discloses 
wherein to detect the interest event comprises to detect an identifier associated with the second registration in a uniform resource locator (URL) associated with the advertisement.
(see Rothschild [0105] …” If the mobile recipient device 1020 interacts with an interactive advertisement [user interest] contained within the personal communication (e.g., SMS), the mobile recipient device 1020 will be provided with additional communication data pertaining to the request data contained in the URL that is embedded within the interactive advertisement”).
Response to Arguments


On page 13 the Applicant argues the Alice 101 rejection by stating, “the present invention provides an improvement to the technical field of improving the propagation of data through a data network, and further states there is no monopolization but rather a practical application. However the Examiner fails to see which technological improvements have been made to data, for example data servers or components. 
Regarding monopolization and preemption, the examiner responds that, Preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OJP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.  
On pages 13, 14, the Applicant uses BASCOMB and Berkheimer and the deficiencies of the art of record to argue that their claimed invention is not well-understood, routine, conventional”.
The Examiner responds that  the courts have found claimed inventions to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, namely, Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Additionally, the Art of record is being presented as not being deficient in its disclosure of the claimed invention.

On page 16, the Applicant argues, “Rothschild merely teaches a system that tracks the amount of compensation that is due to senders of advertisements. That is, Rothschild makes no mention or suggestion of determining two compensations amounts, one for each of two different advertisers, in connection with the same advertisement and the same interest event (e.g., determining two compensation amounts based on a single view of a single advertisement)”.
The Examiner presented the arguments to the claimed invention as shown below. 
(ii) determine a first amount of compensation to assign to the first advertiser based on the interest event, 
(see Rothschild [0098]…” once the advertiser is logged on to the Web site 110, the advertiser can use the advertiser network device 140 to gather statistical data from the Web site memory device 116. This statistical data may include, but is not limited to, the number of times an advertisement has been sent, the number of times an advertisement was interacted with, the number (and currency amount) of purchases made after an advertisement was interacted with, the profile of senders [secondary advertisers] who are sending an advertisement, and the compensation that is due for an advertisement's transmission, interaction, or purchases made thereafter“
[0109] …”the advertising application determines the amount of compensation that is due the sender based upon the selected advertisement and the number of recipients that received the advertisement“ [construed to be “interest events”]).
(iii) determine a second amount of compensation to assign to the second advertiser based on the interest event, 
(see Rothschild [0098]…” once the advertiser is logged on to the Web site 110, the advertiser can use the advertiser network device 140 to gather statistical data from the Web site memory device 116. This statistical data may include, but is not limited to, the number of times an advertisement has been sent, the number of times an advertisement was interacted with, the number (and currency amount) of purchases made after an advertisement was interacted with, the profile of senders [secondary advertisers] who are sending an advertisement, and the compensation that is due for an advertisement's transmission, interaction, or purchases made thereafter“
[0109] …”the advertising application determines the amount of compensation that is due the sender based upon the selected advertisement and the number of recipients that received the advertisement“ [construed to be “interest events”]).
(iv) provide an indication of the first amount of compensation to the first advertiser and the second amount of compensation to the second advertiser through the network.
(see Rothschild [0097] which discusses the compensation plan to the ad posters[secondary advertisers]  via “The advertiser should at this time specify whether the advertisement is static or interactive. If it is interactive, the additional communication data provided upon interaction, or the location of such data, should be provided so that the additional communication data can be provided to any recipient interacting with the interactive advertisement. The advertiser should then provide information regarding the compensation that is to be paid to senders [secondary advertisers] who include the advertisement within their personal communication. This information may include, but is not limited to, a date and time when the advertisement should be made available, an expiration date, a maximum number of available transmissions, a maximum length of time it may be displayed on a bulletin board server, the compensation that is to be paid for each transmission or posting, the compensation that is to be paid each time a recipient interacts with the advertisement, and the compensation that is to be paid each time a recipient purchases a good or service after interaction“).

And now bolsters his arguments regarding “compensation for an interest event” by stating:
1. Rothschilds’ advertisers [senders] who send an advertisement [a single ad], that is viewed because …”the advertising application determines the amount of compensation that is due the sender based upon the selected advertisement and the number of recipients that received [viewed] the advertisement“. So compensation for a single advertisement is taught by Rothschild via [0098, 0109].
an interest event has occurred only if the reported amount of time satisfies a predefined threshold amount of time (e.g., 5 seconds). The advertisement management server 102 may detect a selection interest event if a consumer clicks on or otherwise selects the advertisement. Therefore the Examiner construes a single view to means a user has look at the ad for a threshold amount of time or the user has clicked on the ad or selected the ad [as in a purchase event]…[interacted with the ad]. Again Rothschild teaches these “single view/interest event” [interactions with the ad] via “the compensation that is to be paid each time a recipient interacts with the advertisement, and the compensation that is to be paid each time a recipient purchases a good or service after interaction“). 
3. Next how does Rothschild’s senders of ads [secondary advertisers] get different compensations for the “same ad and a single view”? See for example Rothschild at [0113] where different compensations are provided to the sender [secondary advertiser] based on the “interaction level with a single ad” via “Users selecting an advertisement as part of their signatures, or to be posted automatically with their signatures, will receive compensation for including the advertisement by receiving services such as increased allocations for posted comments, more prominent display of their comments through the use of larger fonts or different colors, or other forms of compensation“.
In other words, Rothschild’s system discussed different compensations based on whether the sender manually selected the ad for association with their signature or if the user elected to have the “same” ad automatically be attributed with their signature).

CONCLUSION
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681

	
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681